IN THE COURT OF APPEALS

 

OF MARYLAND

JD No. 1

September Term, 2020

 

IN THE MATTER OF THE HONORABLE
AMY LEIGH NICKERSON,

JUDGE OF THE ORPHANS’ COURT OF
MARYLAND FOR KENT COUNTY,
SECOND JUDICIAL CIRCUIT
BEFORE THE COMMISSION ON JUDICIAL
DISABILITIES

 

Barbera, C.J.
McDonald
Watts
Hotten

Getty

Booth

Biran,

dd;

 

Pursuant to Maryland Uniform Electronic Legal PER CURIAM ORDER

Materials Act
(§§ 10-1601 et seq. of the State Government Article} this document is authentic

¢ ®) 2021-03-26
J 15:51-04:00 Filed: March 26, 2021

 

  
IN THE MATTER OF THE HONORABLE * IN THE

AMY LEIGH NICKERSON, JUDGE * COURT OF APPEALS

OF THE ORPHANS’ COURT OF * OF MARYLAND

MARYLAND FOR KENT COUNTY, * JD Docket No. 1

SECOND JUDICIAL CIRCUIT * September Term, 2020
PER CURIAM ORDER

WHEREAS, the Maryland Commission on Judicial Disabilities, pursuant to Md.
Rule 18-435, referred to this Court its findings, the record, and its recommendation in Jn
the Matter of the Honorable Amy Leigh Nickerson, Judge of the Orphans’ Court of
Maryland for Kent County, Second Judicial Circuit, Case Nos. CJD 2018-033 and 2019-
013, for the Court’s consideration pursuant to Maryland Rule 18-437, and

WHEREAS, this Court having considered the Commission’s “Findings of Fact,
Conclusions of Law, Order, and Recommendations,” and having received no response

from the Hon. Amy Leigh Nickerson, and for reasons to be stated in an opinion later to be

filed, it is this 26 day of March, 2021,

ORDERED, by the Court of Appeals of Maryland, that the disciplinary sanction
recommended by the Commission is hereby GRANTED, and it is further

ORDERED, that, effective immediately, Amy Leigh Nickerson is hereby removed
from office as Judge of the Orphans’ Court for Kent County, Maryland.

/s/ Mary Ellen Barbera
Chief Judge